              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


DAK AMERICAS MISSISSIPPI, INC.              §                      PLAINTIFF
                                            §
                                            §
v.                                          §     Civil No. 1:18cv31-HSO-JCG
                                            §
                                            §
JEDSON ENGINEERING, INC. and                §
ROB’T J. BAGGETT, INC.                      §                   DEFENDANTS


JEDSON ENGINEERING                          §          COUNTER-CLAIMANT
                                            §
                                            §
v.                                          §
                                            §
                                            §
DAK AMERICAS MISSISSIPPI, INC.              §        COUNTER-DEFENDANT




      MEMORANDUM OPINION AND ORDER DENYING DEFENDANT/
       COUNTER-CLAIMANT JEDSON ENGINEERING’S MOTION [60]
      FOR PARTIAL SUMMARY JUDGMENT ON ITS COUNTERCLAIM,
     AND DENYING AS MOOT PLAINTIFF/COUNTER-DEFENDANT DAK
      AMERICAS MISSISSIPPI, INC.’S MOTION [166] TO SUBSTITUTE
        RESPONSE IN OPPOSITION TO JEDSON ENGINEERING’S
           MOTION [60] FOR PARTIAL SUMMARY JUDGMENT

       BEFORE THE COURT are Defendant/Counter-Claimant Jedson

Engineering’s Motion [60] for Partial Summary Judgment on its Counterclaim

against Plaintiff/Counter-Defendant DAK Americas Mississippi, Inc., and

Plaintiff/Counter-Defendant DAK Americas Mississippi, Inc.’s Motion [166] to

Substitute Response to Jedson Engineering’s Motion [60] for Partial Summary


                                        1
Judgment. After due consideration of the record, the parties’ Motions, related

pleadings, and relevant legal authority, the Court is of the opinion that Jedson

Engineering’s Motion [60] for Partial Summary Judgment should be denied and

DAK Americas Mississippi, Inc.’s Motion [166] to Substitute Response should be

denied as moot.

                                  I. BACKGROUND

A.    Factual background

      This dispute arises out of the design and construction of a concrete storage

slab at DAK Americas Mississippi, Inc.’s (“DAK”) PET resin manufacturing facility

located in Bay St. Louis, Hancock County, Mississippi. See Compl. [1] at 2.

According to DAK, it was in need of creating a suitable area for staging, unloading,

and storing stacked shipping containers. This required a slab that was suitable for

operating loaders and other heavy equipment necessary to transport, unload, and

stack shipping containers. Id. Jedson Engineering (“Jedson”) is an engineering

firm located in Cincinnati, Ohio. It was engaged by DAK to design the slab and

supervise its construction. Id. Defendant Rob’t J. Bagget, Inc. (“RJB”) was selected

as the contractor to construct the slab. Id. at 3.

      To facilitate design and construction, DAK issued several purchase orders to

Jedson. Jedson has submitted the final October 15, 2014, Purchase Order #

4500426907 issued for the work, which included certain Terms and Conditions

relevant here, as follows:

      5.   Warranty: [Jedson] expressly warrants that the Services will . .
      . meet [Jedson’s] Order, all referenced or attached specifications,

                                           2
       tolerances, limitations, drawings, samples and information; be of
       merchantable quality, free from defects on workmanship and material,
       be fit for such purposes as expressed in the Order, or are reasonable [sic]
       inferable from the terms of the Order; and in accordance with standard
       of care of other professionals performing the same or similar work in
       that locality. These warranties shall run to [DAK], its successors,
       assigns, customers and the user of its products . . . .

       6.     Liability:
       A)     Should any Services, fail to conform with the warranties of Article
       6 [sic] [Jedson’s] sole liability and [DAK’s] sole remedies shall be as
       follows: [Jedson] shall rework the Services promptly following [DAK’s]
       notification or, at [DAK’s] option, refund the purchase price.
       B)     To the extent permitted by law, neither party shall be liable to
       the other for any special, consequential or punitive damages, even if
       caused by negligence, willful misconduct or breached [sic] of contract.
       The preceding sentence and the liability/remedies limitations of A)
       above do not apply to, and each party shall indemnify and defend the
       order1 against (i) fines or civil penalties; (ii) loss or damage to the
       indemnified party’s property; and (iii) costs (including legal fees and
       expenses) and liability arising from claims, suits, causes of action,
       action, judgments, by third parties (including legal fees and expenses)
       and liability arising from claims, suits, causes of action, action,
       judgments by third parties (including either party’s employees) based
       on death, personal injury, loss or damage to property or the environment
       to the extent (i), (ii) and (iii) are caused by the negligence, willful
       misconduct or breach of contract of the indemnifying party.

Ex. “3” [60-3] at 4.2 The term “Services” is defined as “any services and work




1 It is unclear whether “order” was the word intended here, whether it was meant to be a
capitalized “Order” as defined in the Terms and Conditions, or whether this was a
typographical error such that it was supposed to read “other.” According to Jedson’s briefs,
“order” is defined in the Terms and Conditions as the written Purchase Order sent by DAK
to Jedson. See Rebuttal [86] at 7 n.6. In contrast, DAK takes the position that this
sentence “states that the parties will ‘indemnify and defend’ each other against such
claims . . . .” Resp. [79] at 4-5 (emphasis added) (quoting Ex. “3” [60-3] at 4).
2 DAK attached the same Purchase Order to its Complaint [1], see Ex. “A” [1-2] at 1-4, but

the two Purchase Orders supplied by the parties reflect some differences. Exhibit “A” to the
Complaint contained a “PO Change date” of “04/09/2015,” id. at 1, while the version
attached to Jedson’s Motion [60] for Summary Judgment has a “PO Change date” of
“01/28/2015,” Ex. “3” [60-3] at 1. The Terms and Conditions of both versions of the
Purchase Order appear to be otherwise identical. Compare id. at 4, with Ex. “A” [1-2] at 4.
                                             3
ordered by [DAK] pursuant to the [Purchase] Order.” Id.

      According to DAK, even though Jedson knew of DAK’s intended purposes for

the slab and agreed to design and supervise its construction accordingly, Jedson

failed to design a sufficient slab and failed to manage and supervise the

construction in the manner necessary to fit DAK’s intended purposes. See Compl.

[1] at 2-4. DAK claims that, within months of completion of construction, it

discovered issues with the new concrete slab, including what it characterizes as

serious cracking and chipping. Id. at 4-5.

B.    Procedural background

      Invoking the Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332, DAK

filed this lawsuit on January 31, 2018, against Defendants Jedson and RJB. DAK

alleged negligent design, negligent construction management, and breach of

contract claims against Jedson, and negligent construction and breach of contract

claims against RJB. See Compl. [1] at 6-10. Jedson filed a Counterclaim [15]

against DAK seeking a declaratory judgment determining DAK’s rights and

Jedson’s responsibilities under the limitation-of-liability clause contained in section

6(A) of the Purchase Order [15-1] and limiting DAK’s remedies against Jedson

accordingly. Jedson also advanced claims for specific performance and bad faith

breach of contract. Countercl. [15] at 18-21. RJB filed a Cross-claim [43] against

Jedson asserting claims for implied contractual indemnity, common law indemnity,

legal/Spearin immunity, negligent design, and negligent supervision, Cross-cl. [43]

at 12-16, but RJB later voluntarily dismissed its Cross-claim, Order [203] at 1-2.


                                             4
      1.     Jedson’s Motion [60] for Partial Summary Judgment

      Jedson’s Motion [60] for Partial Summary Judgment seeks a declaration from

the Court that “the Terms and Conditions attached to the final purchase order are

valid and enforceable and operate [to] limit DAK’s recovery to 1) refund of the

purchase price or 2) rework of services.” Jedson’s Mot. [60] at 3. Jedson also asks

the Court to enter “an Order directing DAK to elect its remedy pursuant to the

Terms and Conditions.” Id.

      DAK responds that the limitation-of-liability clause does not unambiguously

apply because Jedson damaged DAK’s property due to Jedson’s own negligence or

breach of contract. See Resp. [79] at 3-5. DAK maintains that section 6(B)(ii) of the

Terms and Conditions renders the limitation-of-liability clause inapplicable. Id.

      Jedson replies that a plain reading of the contract demonstrates that “the

damage to property of Article 6(B) does not apply to property which was the subject

of Jedson’s contract.” Rebuttal [86] at 1. According to Jedson, the “damage to

property” mentioned in section 6(B)(ii) means

      damage to existing property, not damage to property created by
      Jedson’s work or work being performed by Jedson. Otherwise, the
      warranty would mean nothing and would be superfluous, given the
      object of Jedson’s scope was to design property.

Id. at 8 (emphasis in original). Additionally, Jedson maintains that section 6(B) is

clearly “meant to be a defense and indemnification clause for claims made by third

parties against the services provided pursuant to the order,” and that this section

only applies to claims brought by third parties. Id. at 10.



                                          5
      2.     DAK’s Motion [166] to Substitute

      Months after DAK filed its Response [79] to Jedson’s Motion, it filed a Motion

[166] to Substitute its Response to the Motion for Partial Summary Judgment.

According to DAK, it “learned in discovery that Jedson failed to have licensed

professional engineers design the slab at issue.” Mot. [166] at 1. DAK has attached

a proposed substituted Response [166-1] as Exhibit “1” to its Motion [166].

      The proposed substituted Response [166-1] asserts that Jedson has admitted

in its Answer that it was hired to provide professional engineering services,

including designing the concrete slab to meet DAK’s needs. Resp. [166-1] at 6-7

(citing Ans. [15] at 8). It argues that, based upon invoices DAK received, DAK

“reasonably believed that Jedson had a licensed professional engineer design the

concrete container slab. This was not the case.” Id. at 4. DAK did amend its

Answer to Jedson’s Counterclaim to raise additional defenses, including illegality of

contract. Id. at 7; see Am. Ans. [139] at 1-8. DAK takes the position that Jedson’s

Motion for Partial Summary Judgment should be denied because Jedson is barred

from enforcing the contract by its purported unclean hands and illegal conduct.

Resp. [166-1] at 9-15.

      Jedson opposes DAK’s request to substitute its Response, maintaining that

Jedson’s Motion [60] for Partial Summary Judgment has been fully briefed and is

ripe for resolution. Resp. [188] at 2. Jedson asserts that DAK has not presented an

adequate explanation for its delay in seeking to substitute its Response and that

Jedson will be prejudiced if such a substitution is permitted. Id. at 6-9. Jedson also


                                          6
argues that what DAK seeks to do is file a sur-reply, which is unnecessary in this

case. Id. at 9-10. Finally, Jedson contends that DAK cannot prevail on an unclean

hands defense. Id. at 10-14.

                                  II. DISCUSSION

A.    DAK’s Motion [166] to Substitute Response

      Even without considering DAK’s proposed substituted Response, the Court

finds that Jedson has not met its summary judgment burden. Because the Court

will deny Jedson’s Motion [60] for Partial Summary Judgment, DAK’s Motion [166]

to Substitute Response is moot.

B.    Jedson’s Motion [60] for Partial Summary Judgment on its Counterclaim

      1.     Summary judgment standard

     Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).

     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC&R


                                           7
Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). In

deciding whether summary judgment is appropriate, the Court views facts and

inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

     In this case, Jedson has filed an “offensive” Motion for Partial Summary

Judgment on its own Counterclaim. Where, as here, the movant bears the burden

of proof on an issue, in order to obtain summary judgment the movant “must

establish beyond peradventure all of the essential elements of the claim or defense

to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th

Cir. 1986).

      2.      Applicable substantive law

      In this diversity case, the Court must look to the forum state, Mississippi,

“for the choice-of-law principles necessary to determine which substantive law will

apply.” Western-Southern Life Assurance Co. v. Kaleh, 879 F.3d 653, 658 (5th Cir.

2018). The Mississippi Supreme Court has held that “[t]he law by which a contract

is to be governed is that which parties intended or may fairly be presumed to have

intended.” Daniels v. Crocker, 235 So. 3d 1, 7 (Miss. 2017) (quotation omitted).

When a contract contains a valid choice-of-law provision, Mississippi courts apply

the specified state’s law to the contract at issue. See id.

      In this case, the Purchase Order contains a choice-of-law provision which

provides that “any controversy relating to it or the Services purchased shall be

governed by the laws of the State of North Carolina, excluding its conflicts of law


                                            8
principles.” Ex. “3” [60-3] at 4. Both parties rely upon North Carolina law in their

briefs. See, e.g., Jedson’s Mem. [61] at 5; DAK’s Resp. [79] at 3; Jedson’s Rebuttal

[86] at 4. Accordingly, the Court will apply North Carolina law in resolving this

contract dispute.

      3.     Contract interpretation under North Carolina law

      Under North Carolina law, “[i]nterpreting a contract requires the court to

examine the language of the contract itself for indications of the parties’ intent at

the moment of execution.” State v. Philip Morris USA Inc., 685 S.E.2d 85, 90 (N.C.

2009) (quotation omitted). “Intent is derived not from a particular contractual term

but from the contract as a whole.” Id. (quotation omitted). A court’s “task is not to

find discord in differing clauses, but to harmonize all clauses if possible.” Id. at 91

(quotation omitted).

      “[A] contract that is plain and unambiguous on its face will be interpreted by

the court as a matter of law.” Schenkel & Shultz, Inc. v. Hermon F. Fox & Assocs.,

P.C., 658 S.E.2d 918, 921 (N.C. 2008). When there is no ambiguity, a court must

interpret the language “as the parties intended, expressed by their chosen words.”

Harleysville Mut. Ins. Co. v. Buzz Off Insect Shield, L.L.C., 692 S.E.2d 605, 614

(N.C. 2010) (quotation omitted).

      Unless the language of a contract is “fairly and reasonably susceptible” to

multiple constructions, a court “must enforce the contract as the parties have made

it and may not, under the guise of interpreting an ambiguous provision, remake the

contract . . . .” Harleysville Mut. Ins. Co., 692 S.E.2d at 612 (quotation omitted).


                                           9
“Whether or not the language of a contract is ambiguous or unambiguous is a

question for the court to determine.” Piedmont Bank & Tr. Co. v. Stevenson, 339

S.E.2d 49, 52 (N.C. Ct. App. 1986), aff’d, 344 S.E.2d 788 (N.C. 1986).

      When “either the meaning of words or the effect of provisions is uncertain or

capable of several reasonable interpretations,” an ambiguity exists. Schenkel &

Shultz, Inc., 658 S.E.2d at 921. “The fact that a dispute has arisen as to the parties’

interpretation of the contract is some indication that the language of the contract is,

at best, ambiguous.” St. Paul Fire & Marine Ins. Co. v. Freeman-White Assocs., Inc.,

366 S.E.2d 480, 484 (N.C. 1988). “[A]mbiguous contract provisions are to be

construed against the drafting party.” Esteel Co. v. Goodman, 348 S.E.2d 153, 157

(N.C. Ct. App. 1986). When an agreement is ambiguous and the intention of the

parties remains unclear, “interpretation of the contract is for the jury.” Schenkel &

Shultz, Inc., 658 S.E.2d at 921.

      4.     Analysis

      It is not disputed that DAK drafted the Purchase Order, and section 6(A) in

the Terms and Conditions potentially limits Jedson’s liability for failing to conform

with the warranties contained in section 5. Ex. “3” [60-3] at 4. To the extent it

controls, the limitation-of-liability section requires Jedson to either rework its

services or, at DAK’s option, refund the purchase price. Id. However, section 6(B)

also sets forth certain exceptions under which this limitation of liability does not

apply. Id. DAK relies upon the exception in section 6(B)(ii) to argue that Jedson’s

liability is not limited, while Jedson takes the position that none of the exceptions


                                           10
apply and the limitation provision controls.

       Section 6(B)(ii) applies to “loss or damage to the indemnified party’s

property,” Ex. “3” [60-3] at 4, which DAK maintains would mean its property. See,

e.g., Resp. [79] at 3-4. The final clause of section 6(B) provides that the exceptions

apply “to the extent (i), (ii), and (iii) are caused by the negligence, willful misconduct

or breach of contract of the indemnifying party,” id., which, if DAK’s interpretation

is correct, would mean Jedson.3

       In Jedson’s view, section 6(B)(ii) does not apply because there was no damage

to DAK’s existing property, and because the specific exceptions listed in section 6(B)

only arise with respect to claims made by third parties. Rebuttal [86] at 8, 10-11.

According to Jedson, “it is clear that subsection B is meant to be a defense and

indemnification clause for claims made by third parties against the services

provided pursuant to the order.” Id. at 10.

       If this is the case, then under Jedson’s interpretation section 6(B)(ii)’s

exception would apply only to a request for indemnification (1) made by DAK to

Jedson, (2) pertaining to a claim made by a third party against DAK, (3) related to

Jedson’s services under the purchase order, (4) for damage to DAK’s own

preexisting property, (5) that was due to Jedson’s negligence, willful misconduct, or

breach of contract.

       Jedson also maintains that “if Jedson’s work damaged an existing building,



3   Jedson argues, however, that “whether or not Jedson was negligent or breached its
contract in general is not a material fact for the limited purposes of Jedson’s Motion [60] . .
. .” Rebuttal [86] at 2 (emphasis in original).
                                              11
then the warranty [in section 5] does not apply and neither does the limitation of

liability clause” in section 6. Rebuttal [86] at 11. If this statement is correct, it is

unclear when section 6(B)(ii)’s exception, which Jedson maintains only relates to

preexisting property and not the slab, would ever apply. This arguably would

render section 6(B)(ii) superfluous. Such a result would conflict with the canon that

“[i]t is presumed that each part of the contract means something.” WakeMed v.

Surgical Care Affiliates, LLC, 778 S.E.2d 308, 824 (N.C. Ct. App. 2015) (quoting

Brown v. Lumbermens Mut. Casualty Co., 390 S.E.2d 150, 153 (N.C. 1990)).

       Even if Jedson is correct that the contract is unambiguous such that damage

to preexisting property is necessary to trigger the exclusion in section 6(B)(ii), DAK

has presented evidence creating a question of fact whether Jedson’s actions have

“caused damage to DAK’s property,” specifically that Jedson “caused the slab, and

DAK’s property, to be unsuitable for DAK’s intended purpose . . . .” Aff. of Colvin D.

Mann [79-1] at 3-4 (emphasis added).4 Jedson has not shown beyond dispute that

there was no damage to DAK’s preexisting property, including its real property,

caused by the design and construction of the purportedly defective slab. This alone

would make summary judgment inappropriate.

       Finally, DAK argues that “[a]lthough ambiguous contracts are generally

construed against the drafter, ambiguous limitation of liability clauses are

disfavored and strictly construed. North Carolina has not addressed which of these


4 Jedson argues that Mann’s Declaration relates only to liability issues, is irrelevant, and
should be stricken. See Rebuttal [86] at 2. However, the Declaration also raises the
potential fact issue of damage to DAK’s other property, which would be relevant to section
6(B)(ii).
                                             12
competing canons of construction takes precedence.” Resp. [79] at 4 n.1. Jedson did

not address this argument in its Rebuttal [86].

       Based upon its review of the Purchase Order and its Terms and Conditions,

the Court is of the opinion that Jedson has not carried its burden of demonstrating

that the limitation-of-liability clause unambiguously applies to DAK’s claims

against it. Because Jedson has not established beyond peradventure all of the

essential elements of its declaratory judgment claim, its Motion for Partial

Summary Judgment should be denied. See Fontenot, 780 F.2d at 1194.5

                                   III. CONCLUSION

       To the extent the Court has not addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result. Jedson’s

Motion [60] for Partial Summary Judgment on its Counterclaim will be denied, and

DAK’s Motion [166] to Substitute Response to Jedson’s Motion [60] for Partial

Summary Judgment will be denied as moot.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant/

Counter-Claimant Jedson Engineering’s Motion [60] for Partial Summary




5 For the first time in its Rebuttal [86], Jedson argues that North Carolina’s economic loss
rule prohibits DAK from bringing a negligence tort liability claim against it, and that the
rule supports Jedson’s reading of the Purchase Order’s Terms and Conditions. See Rebuttal
[86] at 8-9. The Court does not consider arguments raised for the first time in a rebuttal.
See Wallace v. Cty. of Comal, 400 F.3d 284, 292 (5th Cir. 2005). Moreover, as Jedson
recognizes, “the issue before the Court is not one of whether or not DAK can sue Jedson for
negligence . . . .” Rebuttal [86] at 9. The question at this juncture is one of contract
interpretation and whether Jedson has shown that the limitation-of-liability clause
unambiguously applies in this case. This inquiry involves an examination of the language
of the Purchase Order itself to ascertain, if possible, the parties’ intent. See Philip Morris
USA Inc., 685 S.E.2d at 90.
                                             13
Judgment on its Counterclaim is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff/Counter-

Defendant DAK Americas Mississippi, Inc.’s Motion [166] to Substitute Response to

Jedson Engineering’s Motion [60] for Partial Summary Judgment is DENIED AS

MOOT.

      SO ORDERED AND ADJUDGED, this the 28th day of March, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                       14
